This cause comes here on appeal from the district court of Kay county, Okla., wherein plaintiff in error was plaintiff and defendant in error was defendant, and the parties will hereafter be referred to as plaintiff and defendant.
Plaintiff commenced in the district court of Kay county, Okla., an action to recover certain taxes paid by plaintiff to defendant as county treasurer of Kay county, Okla., under protest, and which the plaintiff holds were illegal. On April 16, 1928, said cause was tried to the court and resulted in a finding and judgment in favor of the defendant. Motion for new trial was duly filed and overruled and exceptions allowed, and within the time provided by law an appeal was lodged in this court.
Thereafter, on February 15, 1929, a stipulation in writing was signed by counsel for plaintiff and defendant and filed in this court, in which it is stipulated and agreed that this cause may be allowed to stand, pending in this court until the appeal in the case of Missouri, Kansas  Texas Railway Company v. Excise Board of Washington County, Okla., from the judgment of the Court of Tax Review of the state of Oklahoma, shall have been disposed of; and that it will not be necessary for either of the parties hereto to file briefs in this cause, but that said cause shall abide the result of the appeal in said case of Missouri, Kansas  Texas Railway Company v. Excise Board of Washington County, Okla., No. 20099.
On April 9, 1929, the case of Missouri, Kansas  Texas Railway Company v. Excise Board of Washington County, Okla., was by this court affirmed. 136 Okla. 191, 276 P. 769. Where counsel enter into a stipulation that a cause pending in this court shall abide by the result of an appeal of another cause pending in this court, and such stipulation appears to be fair, just, and reasonable, the same will be approved and judgment rendered upon the final disposition of the other cause.
It appearing in this case that the stipulation of counsel filed February 15, 1929, in which it is agreed that this cause shall abide by the result of an appeal in said case of Missouri, Kansas  Texas Railway Company v. Excise Board of Washington County, Okla., is fair, just, and reasonable, said stipulation is approved and the judgment of the district court of Kay county in this cause is in all things affirmed.
MASON, C. J., LESTER, V. C. J., and CLARK, RILEY, HEFNER, CULLISON, and ANDREWS, JJ., concur.
HUNT, J., absent.
Note. — See under (1) 25 R. C. L. p. 1101; R. C. L. Perm. Supp. p. 5653.